Citation Nr: 1220835	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-41 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO continued a 20 percent rating for diabetes mellitus and denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the evaluation of diabetes mellitus and the denial of service connection for hypertension.  

In February 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, a 30-day abeyance was granted to allow the Veteran to submit additional evidence.  The Veteran waived his right to initial consideration of this evidence by the RO.  38 C.F.R. § 20.1304 (2011).  Also during the hearing, the Veteran withdrew the claim for an increased rating for diabetes mellitus from appellate consideration.  See 38 C.F.R. § 20.204 (2011).

As a final preliminary matter, the Board notes that during the February 2012 Board hearing, the Veteran raised the issue of service connection for diabetic neuropathy of his feet.  As this matter has not been adjudicated by the agency of original jurisdiction (AOJ), it is not before the Board; hence, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Hypertension is not shown to have been caused or aggravated by service-connected diabetes mellitus.  

2.  Hypertension was not manifest during service or within one year of separation.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to (causation or aggravation) a service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2011).

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in pre-rating letters dated in September 2006 and January 2009.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with VA examinations in October 2006 and April 2009.  As the October 2006 and April 2009 medical opinions included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the VA examinations are adequate to make a determination on the claim.  

Moreover, during the Board hearing, the undersigned discussed with the Veteran the evidence required to establish service connection and granted him a 30-day abeyance to submit additional evidence with regard to his claim.  This action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. 
§ 3.103.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.307(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). 

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice- connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

The amendment is to be applied prospectively as it is more restrictive; it is not for application in the present claim because it was filed in August 2006. 

VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 


Analysis

In this case, the Veteran does not assert nor does the evidence show that hypertension became manifest in service or within one year of service.  Rather, the Veteran asserts that his hypertension is secondary to his service-connected diabetes mellitus.

In an August 2006 note, the Veteran's private physician, Dr. Columber, stated the Veteran was first diagnosed with diabetes mellitus in September 1997 and hypertension in December 1997.  She opined that the Veteran's hypertension "may be" secondary to his diabetes mellitus.

The Veteran underwent a VA examination by a physician consultant (Dr. J.R.) in October 2006.  The examiner noted that the Veteran was diagnosed with diabetes and hypertension simultaneously and therefore opined that it was "unlikely" that the Veteran's hypertension was secondary to his diabetes.  The examiner also noted that there was no evidence of peripheral neuropathy, renal insufficiency, or diabetic retinopathy.

In a September 2008 record, Dr. Rittenburg, a private physician, opined that the Veteran's hypertension "may be related" to his diabetes and that his diabetes was probably present for years prior to his diagnosis.  The physician stated that typically when diabetes is diagnosed, it has already been present for many years.

The report of an April 2009 VA examination by Dr. J.R. reflects that the Veteran's renal function panel was normal except for glucose of 268.  The examiner noted that hypertension started simultaneously with his diabetes mellitus and there was no evidence of diabetic nephropathy to suggest that the hypertension was secondary to his diabetes or had worsened because of the diabetes.  

In a June 2009 record, Dr. Rittenberry reiterated her opined that the Veteran's hypertension "may be" secondary to diabetes.

In a June 2009 letter, Dr. Columber stated that it was "likely" that the Veteran's hypertension and diabetes were present for many years prior to the official diagnosis.  She also opined that "due to the fact that diabetes causes damage to blood vessels, it is likely that the [hypertension] is related to or caused by diabetes."

During the February 2012 Board hearing, the Veteran testified that his high blood pressure was diagnosed within three months of his diabetes and that he did not have high blood pressure prior to being diagnosed with diabetes.  He said that he was borderline diabetic for many years and was diagnosed when he switched doctors.  

In February 2012, Dr. Columber provided a supplemental opinion.  With regard to the Veteran's hypertension and diabetes, she clarified that she could not "determine that one diagnosis caused the other; however, research shows that diabetes predisposes patients to elevated blood pressure and hypertension.  Thus, it is common to see diabetes with high blood pressure."

At the outset, the Board notes that the Veteran is competent to describe what he has personally experienced, including what physicians have told him in terms of a link between his hypertension and diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, to the extent the Veteran, himself, attributes his hypertension to his diabetes, he is not competent to provide an opinion as to etiology because he does not possess any medical training or expertise.  See Jandreau, supra.  The question of etiology of hypertension goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, he is not competent to render an opinion on etiology in this particular case. 

With regard to the medical evidence, the Board acknowledges that competing competent evidence has been presented with respect to the matter at hand.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, as explained below, the Board finds that the VA examiner's conclusion that the Veteran's hypertension was not caused or aggravated by his diabetes is more probative than those opinions to the contrary.

The medical opinions that support the Veteran's claim are equivocal in nature and lack probative value.  Dr. Rittenberry and Dr. Columber both opined that the Veteran's hypertension "may be" related to his diabetes.  An opinion phrased in terms of "may" is not a definite opinion and has been determined by the Court to be speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).  See also, McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114   (1996) (using the words "could not rule out" was too speculative to establish medical nexus).  The Board notes that Dr. Columber stated at one point that it was "likely" that hypertension was related to or caused by diabetes, but she later clarified that she could not determine whether one diagnosis caused the other.  

The Board acknowledges that Dr. Columber stated that research shows that diabetes predisposes patients to elevated blood pressure and hypertension.  While a veteran may use medical treatise evidence to establish the requisite link claimed, the treatise evidence may not simply provide speculative generic statements.  Instead, the treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of a specific case there is at least a plausible causality based on objective facts rather than on unsubstantiated opinion.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000); Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000).  Here, the general relationship between hypertension and diabetes discussed by Dr. Columber fails to demonstrate with any degree of certainty a relationship between the Veteran's hypertension and his diabetes.  In fact, Dr. Columber noted the research, but ultimately concluded that she could not determine whether one diagnosis caused the other.  Therefore, the research has little probative value.

On the other hand, the VA examiner's opinion, which the Board finds more probative, weighs against the Veteran's claim for service connection.  In April 2009, the VA examiner specifically stated there was no evidence to suggest that the Veteran's hypertension was secondary (caused) or had worsened (been aggravated) by his diabetes.  The examiner provided a rationale for his opinion, noting that the Veteran's hypertension started simultaneously with his diabetes and that there was no evidence of diabetic nephropathy.  The Board notes that the Veteran's private physicians have suggested that the Veteran has had diabetes and hypertension for years prior to being officially diagnosed; however, this is purely conjecture and does not change the fact that there is no evidence suggesting a relationship (causation or aggravation) between the Veteran's hypertension and his diabetes.  As the VA examiner explained the reasons for his conclusion, which was based on his examination findings and review of the claims file, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In sum, the Board finds that the most probative evidence establishes that there is no relationship (causation or aggravation) between the Veteran's hypertension and his service-connected diabetes mellitus.  Therefore, the preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2011).
ORDER

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


